20-10161-jlg   Doc 477   Filed 05/11/20 Entered 05/11/20 09:55:38   Main Document
                                      Pg 1 of 4
20-10161-jlg   Doc 477   Filed 05/11/20 Entered 05/11/20 09:55:38   Main Document
                                      Pg 2 of 4
                                  EXHIBIT A
               20-10161-jlg                       Doc 477                 Filed 05/11/20 Entered 05/11/20 09:55:38                                             Main Document
                                                                                       Pg 3 of 4
                                                                                                 EXHIBIT A
                                                                                             Master Service List
                                                                                          Served as set forth below

              Description                                         Name                                  Address                  FAX                        Email             Method of Service
 *NOA - Counsel for Benihana New York Akerman LLP                                 Attn: John P. Campo                                      john.campo@akerman.com            Email
 Concession Corp.                                                                 666 Fifth Ave, 20th Fl
                                                                                  New York, NY 10103
 *NOA - Counsel for 400 Walnut Ave,       Ansell Grimm & Aaron, P.C.              Attn: Anthony J. D'Artiglio                              ajd@ansellgrimm.com               Email
 LLC.                                                                             Attn: Joshua S. Bauchner                                 jb@ansellgrimm.com
                                                                                  365 Rifle Camp Rd
                                                                                  Woodland Park, NJ 07424
 *NOA - Counsel for Cream-O-Land          Archer & Greiner, PC                    Attn: Stephen M Packman                   215-963-9999   spackman@archerlaw.com            Email
 Dairy, LLC                                                                       Attn: Jorge Garcia                                       jgarcia@archerlaw.com
                                                                                  Three Logan Square
                                                                                  1717 Arch St, Ste 3500
                                                                                  Philadelphia, PA 19103
 *NOA - Counsel for Cream-O-Land          Archer & Greiner, PC                    Attn: Harrison Breakstone                                hbreakstone@archerlaw.com         Email
 Dairy, LLC                                                                       630 3rd Ave
                                                                                  New York, NY 10017
 *NOA - Attorney for Local 1500           Archer, Byington Glennon & Levine LLP   Attn: John H. Byington III                631-777-6906   jbyington@abgllaw.com             Email
 Pension Fund                                                                     Attn: Matthew Hromadka                                   mhromadka@abgllaw.com
                                                                                  One Huntington Quadrangle, Ste 4C10
                                                                                  P.O. Box 9064
                                                                                  Melville, NY 11747
 *NOA - Counsel for US Food and           Archer, Byington Glennon & Levine LLP   Attn: James W Versocki                    631-777-6906   jversocki@abgllaw.com             Email
 Commercial Workers Local 1500                                                    1 Huntington Quad, Ste 4C10
 Pension Fund                                                                     P.O. Box 9064
                                                                                  Melville, NY 11747
 *NOA - Counsel for Federal Realty        Ballard Spahr LLP                       Attn: Leslie Heilman                      302-252-4466   heilmanl@ballardspahr.com         Email
 Investment Trust                                                                 Attn: Laurel Roglen                                      roglenl@ballardspahr.com
                                                                                  919 N Market St, 11th Fl
                                                                                  Wilmington, DE 19801
 *NOA - Counsel for United Natural        Birch Horton Bittner & Cherot, PC       Attn: George R Pitts                      202-659-1027   gpitts@dc.bhb.com                 Email
 Foods, Inc                                                                       1100 Connecticut Ave NW, Ste 825
                                                                                  Washington, DC 20036-4165
 *NOA - Attorneys for Oracle America,     Buchalter, A Professional Corporation   Attn: Shawn M. Christianson               415-227-0770   schristianson@buchalter.com       Email
 Inc.                                                                             55 Second St, 17th Fl
                                                                                  San Francisco, CA 94105-3493
 *NOA - Counsel for Local 1500            Cohen, Weiss and Simon LLP              Attn: Richard M. Seltzer                  646-473-8219   rseltzer@cwsny.com                Email
                                                                                  Attn: Marie B. Hahn                                      mhahn@cwsny.com
                                                                                  Attn: Melissa S. Woods                                   mwoods@cwsny.com
                                                                                  900 Third Ave, 21st Fl
                                                                                  New York, NY 10022-4869
 *NOA - Counsel for Local 1500            Cohen, Weiss and Simon LLP              Attn: Hanan B. Kolko                      646-473-8214   hkolko@cwsny.com                  Email
                                                                                  900 Third Avenue, 21st FL
                                                                                  New York, NY 10022-4869
 *NOA - Counsel for DFD Development COLE SCHOTZ P.C.                              Attn: David M. Bass, Esq.                                dbass@coleschotz.com              Email
 Limited Partnership                                                              1325 Avenue of the Americas, 19th Floor
                                                                                  New York, New York 10019
 *NOA - Counsel for Kellogg Sales         COLE SCHOTZ P.C.                        Attn: Jill B. Bienstock, Esq.                            jbienstock@coleschotz.com         Email
 Company                                                                          1325 Avenue of the Americas, 19th Floor
                                                                                  New York, New York 10019
 *NOA - Attorney for Local 1500           Colleran O'Hara & Mills LLP             Attn: John Groarke                        516-742-1765   jsg@cohmlaw.com                   Email
                                                                                  Attn: Michael Bosso                                      mdb@cohmlaw.com
                                                                                  100 Crossways Park Dr W, Ste 200
                                                                                  Woodbury, NY 11797
 Counsel to Ankura Trust Company, LLC Davis Polk & Wardwell LLP                   Attn: Christian Fischer                   212-701-5800   christian.fischer@davispolk.com   Email
                                                                                  450 Lexington Ave
                                                                                  New York, NY 10017
 *NOA - Counsel to the Prepetition        Davis Polk & Wardwell, LLP              Attn: Eli Vonnegut                        212-701-5800   fairway.service@davispolk.com     Email
 Agent and DIP Agent                                                              Attn: Michael Pera
                                                                                  450 Lexington Ave
                                                                                  New York, NY 10017
 *NOA - Creditor                          District Tax Attorney                   Attn: Jeffrey K. Cymbler                                 Jeffrey.Cymbler@tax.ny.gov        Email
                                                                                  15 MetroTech Ctr
                                                                                  Brooklyn, NY 11201
 *NOA - Counsel for DHH Company, LLC Eiseman Levine Lehrhaupt & Kakoyiannis, PC   Attn: Laurence May                                       lmay@eisemanlevine.com            Email
                                                                                  Attn: Peter Reisner                                      preiser@eisemanlevine.com
                                                                                  805 3rd Ave
                                                                                  New York, NY 10022
 *NOA - Counsel for First International   Elizabeth A. Haas, Esq., PLLC           Attn: Elizabeth A. Haas                                  info@thehaaslawfirm.com           Email
 Health Foods Ltd.                                                                254 S Main St, Ste 302
                                                                                  New York, NY 10956
 *NOA - Counsel for Ventura in            Fox Rothschild, LLP                     Attn: Mark E. Hall                        973-992-9125   mhall@foxrothschild.com           Email
 Manhattan, Inc.                                                                  Attn: Michael Herz                                       mherz@foxrothschild.com
                                                                                  49 Market St
                                                                                  Morristown, NJ 07960
 *NOA - Counsel to Rainforest             Fox Rothschild, LLP                     Attn: James C. Clark                      215-345-75-7   jclark@foxrothschild.com          Email
 Distribution Corporation                                                         Stone Manor Corporate Center
                                                                                  2700 Kelly Road, Suite 300
                                                                                  Warrington, PA 18976
 *NOA - Counsel to Rainforest             Fox Rothschild, LLP                     Attn: John R. Gotaskie, Jr.               412-391-6984   jgotaskie@foxrothschild.com       Email
 Distribution Corporation                                                         BNY Mellon Center
                                                                                  500 Grant Street, Suite 2500
                                                                                  Pittsburgh, PA 15219
 *NOA - Counsel for Regal Trading Inc.    Gibbons P.C.                            Attn: Mark B. Conlan                      973-596-0545   mconlan@gibbonslaw.com            Email
                                                                                  One Gateway Center
                                                                                  Newark, NJ 07102-5310




In re: Fairway Group Holdings Corp., et al. - Case No. 21-10161 (JLG)                                 1
                20-10161-jlg                      Doc 477                  Filed 05/11/20 Entered 05/11/20 09:55:38                                         Main Document
                                                                                        Pg 4 of 4
                                                                                                EXHIBIT A
                                                                                             Master Service List
                                                                                          Served as set forth below

              Description                                      Name                                   Address                FAX                            Email      Method of Service
 Internal Revenue Service                Internal Revenue Service                 (Overnight Mail Service)                                                            N/A
                                                                                  Centralized Insolvency Operation
                                                                                  2970 Market St. Mail Stop 5-Q30-133
                                                                                  Philadelphia, PA 19101-7346

                                                                                  (U.S. Mail Service)
                                                                                  P.O. Box 7346
                                                                                  Philadelphia, PA 19101-7346
 *Counsel to the Ad Hoc Group and DIP King & Spalding LLP                         Attn: W. Austin Jowers                404-572-5100   ajowers@kslaw.com              Email
 Lenders                                                                          1180 Peachtree Street NE
                                                                                  Atlanta, GA 30309
 *NOA - Counsel to the Ad Hoc Group      King & Spalding LLP                      Attn: Michael R. Handler              212-556-2222   mhandler@kslaw.com             Email
 and DIP Lenders                                                                  Attn: Michael C. Rupe                                mrupe@kslaw.com
                                                                                  1185 Avenue of the Americas
                                                                                  New York, NY 10036
 *NOA - Counsel for C&S Wholesale        Klehr Harrison Harvey Branzburg LLP      Attn: Raymond H. Lemisch              215-568-6603   rlemisch@klehr.com             Email
 Grocers, Inc.                                                                    Attn: Richard M. Beck                                rbeck@klehr.com
                                                                                  Attn: Sally E. Veghte                                sveghte@klehr.com
                                                                                  1835 Market St, Ste 1400
                                                                                  Philadelphia, PA 19103
 *NOA - Counsel for Mattone Group        Lowenstein Sandler LLP                   Attn: Robert M. Hirsh                 212-262-7402   rhirsh@lowenstein.com          Email
 Raceway LLC, JMM Raceway LLC, and                                                Attn: Phillip Khezri                                 pkhezri@lowenstein.com
 Gart Roosevelt Associates LLC                                                    1251 Avenue of the Americas
                                                                                  New York, NY 10020
 *NOA - Counsel for Setton               Meyer, Suozzi, English & Klein, PC       Attn: Edward J LoBello                               elobello@msek.com              Email
 International Foods, Inc                                                         1350 Broadway, Ste 1420
                                                                                  P.O. Box 822
                                                                                  New York, NY 10018-0026
 Office of the U.S. Trustee              Office of the United States Trustee      Attn: Greg M. Zipes                   212-668-2361   greg.zipes@usdoj.gov           Email
                                                                                  U.S. Federal Office Building                         paul.schwartzberg@usdoj.gov
                                                                                  2001 Varick Street, Suite 1006
                                                                                  New York, NY 10004
 *NOA - Counsel for Official Committee Pachulski Stang Ziehl & Jones LLP          Attn: Bradford Sandler                212-561-7777   bsandler@pszjlaw.com           Email
 of Unsecured Creditors                                                           Attn: Robert Feinstein                               rfeinstein@pszjlaw.com
                                                                                  Attn: Scott Hazan                                    shazan@pszjlaw.com
                                                                                  Attn: Colin Robinson                                 crobinson@pszjlaw.com
                                                                                  780 3rd Ave, 34th Fl
                                                                                  New York, NY 10017
 *NOA - Counsel for Rose Associates,     Pryor Cashman LLP                        Attn: Seth H. Lieberman                              slieberman@pryorcashman.com    Email
 Inc                                                                              Attn: Matthew W. Silverman                           msilverman@pryorcashman.com
                                                                                  7 Times Square
                                                                                  New York, New York 10036-6569
 *NOA - Counsel for Red Hook Stores,     Rosenberg, Musso & Weiner, LLP           Attn: Bruce Weiner                    718-625-1966   bweiner@nybankruptcy.net       Email
 LLC, Kings Harbor View Assoc LP, and                                             26 Court St, Ste 2211
 Red Hook Green Power LLC                                                         Brooklyn, NY 11242

 NOA - Counsel of Scarini & Hollenbeck, Scarini & Hollenbeck, LLC                 Attn: Joel R. Glucksman                              jglucksman@sh-law.com          Email
 LLC.                                                                             1100 Valley Brook Ave
                                                                                  P.O. Box 790
                                                                                  Lyndhurst, NJ 07071-0790




In re: Fairway Group Holdings Corp., et al. - Case No. 21-10161 (JLG)                                 2
